—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered March 25, 1993, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s claim that he pleaded guilty because of ineffective assistance of counsel has no support in the record, which reveals that defendant communicated adequately with his attorney, that he received a favorable plea bargain, and that the court properly determined that the plea was knowing and voluntary after conducting an adequate inquiry into defendant’s reasons for seeking to withdraw the plea (see, People v Jenkins, 176 AD2d 597, lv denied 79 NY2d 858). Concur— Kupferman, J. P., Ross, Williams and Tom, JJ.